EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title has been changed to: Metal Three-Dimensional Printer.
Cancel non-elected claims 1-6.

Allowable Subject Matter
Claims 13 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a metal three-dimensional printer, comprising:
a printing head, wherein the printing head contains a three-dimensional printing material, the three-dimensional printing material comprises metal powder and a binder, and a weight percentage of the metal powder in the three-dimensional printing material is 
a heating apparatus, configured to heat the three-dimensional printing material in the printing head, and a heating temperature of the heating apparatus is controlled between 50°C and 300°C, and the binder bonds the metal powder at 50°C to 300°C;
a printing platform, configured to bear the three-dimensional printing material extruded by the printing head, to form a preliminary cured object, wherein the printing head can perform movement in a three-directional direction with respect to the printing platform; and
a sintering shaping chamber, configured to perform sintering shaping on the preliminary cured object, wherein the printing head has a printing head chamber, a screw, and a feed inlet, and wherein the feed inlet is disposed on an upstream section of the printing head chamber, the printing nozzle is provided on a downstream end of the printing head chamber, the screw is rotatably disposed in the printing head chamber, and the heating apparatus is disposed on an inner wall or an outer wall of the printing head chamber.

Tang (2010/0323301) discloses a 3D printing apparatus, comprising a printing head 4 - See Fig. 1A-1I, configured to contain a three-dimensional printing material 2, wherein the three-dimensional printing material consists of metal power [0026] and a water soluble binder [0028]; a heating apparatus 8, configured to heat the three-dimensional printing material in the printing head 4; and a printing platform 6, configured to bear the three-dimensional printing material 2 
However, Tang fails to disclose a printing head movable in a three-directional direction with respect to the printing platform, wherein the printing head having a printing head chamber, a screw located inside the printing head chamber for feeding the material from the inlet to the printing nozzle, a guide tube, a throat tube, and that the heating apparatus is disposed on the wall of the feeding chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743